DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/20/2020 has been considered by the examiner.

Claim Objections
The claims are objected to because: 
although claims 7-9, 12, 13 & 15 and 5 & 16 have been drafted as separate claims, they appear to relate effectively to the same subject-matter and to differ from each other only with regard to the definition of the subject-matter for which protection is sought and/or in respect of the terminology used for the features of that subject-matter.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 18 needs to be renumbered.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Claim 19, the term “a focus drive” seems to be unclear and how the term should be interpreted since neither the specification nor any of the drawings identify or define the term. Though specification discloses “the focusing drive” however it is still unclear what/which is/are the component of the focus drive. 
Claims 20 the term “automated fashion” seems to be unclear and how the term should be interpreted since neither the specification nor any of the drawings identify or define the term.
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
For the prosecution on merits, examiner assumes “a focus drive“ as “a focusing lens” and “automated fashion” as “a motor-driven manner”.
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US PUB 2018/0307021; herein after “Schulz”) in view of Loering et al. (US PUB 20160370709; herein after “Loering”).	
Schulz and Loering disclose immersion objective lens for microscopes. Therefore, they are analogous art.

	Regarding claim 1, Schulz teaches an objective (an immersion objective lens10, FIG. 1), comprising: a plurality of lenses (22, 24, 26 & 28…30, 32, 34 & 36) arranged along an optical axis (O) of the objective (para. [0027]), wherein: the objective is an immersion objective (para. [0030]-[0033]); the objective comprises a correction group (i.e., movable second lens group 14) which comprises at least one of the plurality of lenses (para. [0029]); the correction group is displaceable along the optical axis (para. [0035]); the objective has a working distance (V1) that is dependent on at least one member selected from the group consisting of an immersion medium (40) and a cover glass that may be used (para. [0028] and [0035]); aberrations of a wavefront coming from an axis point are describable by Zernike polynomials with Zernike coefficients (i.e., the second lens group 14 is designed so as to be movable for the purpose of correcting spherical aberration, para. [0029]).
	Schulz fails to teach the Zernike coefficient Z4 has a sensitivity Z4sens with respect to a displacement of the correction group along the optical axis; the Zernike coefficient Z9 has a sensitivity Z9.sub.sens with respect to the displacement of the correction group along the optical axis; and |Z4sens : Z9sens|<1.
	However, in a related field of endeavor Loering teaches FIG. 4 shows a bar diagram in which the fractions of higher spherical aberrations (Z9, Z16, Z25, Z36) in relation to the Z4 fraction of the spherical aberration are illustrated by comparison with the projection objective in FIG. 2 and the projection objective in FIG. 1 (immersion configuration) (para. [0046]). FIG. 3 illustrates this state of affairs with reference to a numerical example. The bar diagram illustrates the wavefront changes, coded according to the Zernike coefficients Z4, Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in dry configuration (FIG. 2) and for the projection objective 10 in immersion configuration (FIG. 1). Of each pair of bars, the left-hand bar relates to the dry configuration, and the right-hand bar to the immersion configuration (para. [0081]). The aim firstly is to discuss what is the result of a common adjustment of the position of the last optical element 20 and of the substrate 14 in the same direction in a ratio of 1:1 as is illustrated in FIG. 7B) by comparison with FIG. 7A) (para. [0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schulz such that the wavefront changes along the optical axis, coded according to the ratio 1:1 of the Zernike coefficients between Z4 and Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in immersion configuration as taught by Loering, for the purpose of improving a projection objective that can be or is tuned to immersion operation with regard to its imaging properties or with regard to the correctability of image defects that are caused by a disturbance during immersion operation, such as a change in temperature, for example (para. [0017]-[0018]).

Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as |Z4sens : Z9sens|<1 involves only routine skill in the art. In re Aller, 105 USPQ 233.
	

Regarding claim 2, Schulz fails to teach the Zernike coefficient Z16 has a sensitivity Z16sens with respect to the displacement of the correction group along the optical axis; and |Z4sens:Z16sens|<1.
However, in a related field of endeavor Loering teaches FIG. 4 shows a bar diagram in which the fractions of higher spherical aberrations (Z9, Z16, Z25, Z36) in relation to the Z4 fraction of the spherical aberration are illustrated by comparison with the projection objective in FIG. 2 and the projection objective in FIG. 1 (immersion configuration) (para. [0046]). FIG. 3 illustrates this state of affairs with reference to a numerical example. The bar diagram illustrates the wavefront changes, coded according to the Zernike coefficients Z4, Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in dry configuration (FIG. 2) and for the projection objective 10 in immersion configuration (FIG. 1). Of each pair of bars, the left-hand bar relates to the dry configuration, and the right-hand bar to the immersion configuration (para. [0081]). The aim firstly is to discuss what is the result of a common adjustment of the position of the last optical element 20 and of the substrate 14 in the same direction in a ratio of 1:1 as is illustrated in FIG. 7B) by comparison with FIG. 7A) (para. [0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schulz such that the wavefront changes along the optical axis, coded according to the ratio 1:1 of the Zernike coefficients between Z4 and Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in immersion configuration as taught by Loering, for the purpose of improving a projection objective that can be or is tuned to immersion operation with regard to its imaging properties or with regard to the correctability of image defects that are caused by a disturbance during immersion operation, such as a change in temperature, for example (para. [0017]-[0018]).
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as |Z4sens:Z16sens|<1 involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Schulz fails to teach the Zernike coefficient Z25 has a sensitivity Z25sens with respect to the displacement of the correction group along the optical axis; and |Z4sens:Z25sens|<4.
However, in a related field of endeavor Loering teaches FIG. 4 shows a bar diagram in which the fractions of higher spherical aberrations (Z9, Z16, Z25, Z36) in relation to the Z4 fraction of the spherical aberration are illustrated by comparison with the projection objective in FIG. 2 and the projection objective in FIG. 1 (immersion configuration) (para. [0046]). FIG. 3 illustrates this state of affairs with reference to a numerical example. The bar diagram illustrates the wavefront changes, coded according to the Zernike coefficients Z4, Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in dry configuration (FIG. 2) and for the projection objective 10 in immersion configuration (FIG. 1). Of each pair of bars, the left-hand bar relates to the dry configuration, and the right-hand bar to the immersion configuration (para. [0081]). The aim firstly is to discuss what is the result of a common adjustment of the position of the last optical element 20 and of the substrate 14 in the same direction in a ratio of 1:1 as is illustrated in FIG. 7B) by comparison with FIG. 7A) (para. [0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schulz such that the wavefront changes along the optical axis, coded according to the ratio 1:1 of the Zernike coefficients between Z4 and Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in immersion configuration as taught by Loering, for the purpose of improving a projection objective that can be or is tuned to immersion operation with regard to its imaging properties or with regard to the correctability of image defects that are caused by a disturbance during immersion operation, such as a change in temperature, for example (para. [0017]-[0018]).
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as |Z4sens:Z25sens|<4 involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, Schulz fails to teach |Z4sens|<1 nm/μm.
However, in a related field of endeavor Loering teaches FIG. 4 shows a bar diagram in which the fractions of higher spherical aberrations (Z9, Z16, Z25, Z36) in relation to the Z4 fraction of the spherical aberration are illustrated by comparison with the projection objective in FIG. 2 and the projection objective in FIG. 1 (immersion configuration) (para. [0046]). FIG. 3 illustrates this state of affairs with reference to a numerical example. The bar diagram illustrates the wavefront changes, coded according to the Zernike coefficients Z4, Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in dry configuration (FIG. 2) and for the projection objective 10 in immersion configuration (FIG. 1). Of each pair of bars, the left-hand bar relates to the dry configuration, and the right-hand bar to the immersion configuration (para. [0081]). The aim firstly is to discuss what is the result of a common adjustment of the position of the last optical element 20 and of the substrate 14 in the same direction in a ratio of 1:1 as is illustrated in FIG. 7B) by comparison with FIG. 7A) (para. [0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schulz such that the wavefront changes along the optical axis, coded according to the ratio 1:1 of the Zernike coefficients between Z4 and Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in immersion configuration as taught by Loering, for the purpose of improving a projection objective that can be or is tuned to immersion operation with regard to its imaging properties or with regard to the correctability of image defects that are caused by a disturbance during immersion operation, such as a change in temperature, for example (para. [0017]-[0018]).
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as |Z4sens|<1 nm/μm involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Schulz as set forth in claim 1 further teaches the plurality of lenses comprises a lens (a first lens 20) that is adjacent an object side of the correction group (14) and a lens (24) adjacent to an image side of the correction group (as shown in FIG. 1, para. [0029]-[0030]); a distance (V1) of the correction group from the lens adjacent on the object side is changeable; and a distance of the correction group from the lens that is adjacent on the image side is changeable (as shown in FIG. 1, para. [0035]).

Regarding claim 6, Schulz as set forth in claim 5 further teaches when the correction group is displaced along the optical axis (O), a change in the distance of the correction group from the lens that is adjacent on the object side is proportional to a change in the distance of the correction group from the lens that is adjacent on the image side (as shown in FIG. 1, para. [0035], Table 1).

Regarding claims 7-9, Schulz teaches when the correction group (14) is displaced along the optical axis (O), only lenses of the correction group are displaced and all other lenses (12, 16, 18) of the immersion objective remain fixed relative to one another (para. [0029]).

Regarding claim 10, Schulz fails to teach the Zernike coefficient Z16 has a sensitivity Z16sens with respect to the displacement of the correction group along the optical axis; |Z4 : Z16|<1; the Zernike coefficient Z25 has a sensitivity Z25sens with respect to the displacement of the correction group along the optical axis; and |Z4 : Z25|<4.
However, in a related field of endeavor Loering teaches FIG. 4 shows a bar diagram in which the fractions of higher spherical aberrations (Z9, Z16, Z25, Z36) in relation to the Z4 fraction of the spherical aberration are illustrated by comparison with the projection objective in FIG. 2 and the projection objective in FIG. 1 (immersion configuration) (para. [0046]). FIG. 3 illustrates this state of affairs with reference to a numerical example. The bar diagram illustrates the wavefront changes, coded according to the Zernike coefficients Z4, Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in dry configuration (FIG. 2) and for the projection objective 10 in immersion configuration (FIG. 1). Of each pair of bars, the left-hand bar relates to the dry configuration, and the right-hand bar to the immersion configuration (para. [0081]). The aim firstly is to discuss what is the result of a common adjustment of the position of the last optical element 20 and of the substrate 14 in the same direction in a ratio of 1:1 as is illustrated in FIG. 7B) by comparison with FIG. 7A) (para. [0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schulz such that the wavefront changes along the optical axis, coded according to the ratio 1:1 of the Zernike coefficients between Z4 and Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in immersion configuration as taught by Loering, for the purpose of improving a projection objective that can be or is tuned to immersion operation with regard to its imaging properties or with regard to the correctability of image defects that are caused by a disturbance during immersion operation, such as a change in temperature, for example (para. [0017]-[0018]).
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as |Z4 : Z25|<4 involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, Schulz fails to teach |Z4|<1 nm/μm.
However, in a related field of endeavor Loering teaches FIG. 4 shows a bar diagram in which the fractions of higher spherical aberrations (Z9, Z16, Z25, Z36) in relation to the Z4 fraction of the spherical aberration are illustrated by comparison with the projection objective in FIG. 2 and the projection objective in FIG. 1 (immersion configuration) (para. [0046]). FIG. 3 illustrates this state of affairs with reference to a numerical example. The bar diagram illustrates the wavefront changes, coded according to the Zernike coefficients Z4, Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in dry configuration (FIG. 2) and for the projection objective 10 in immersion configuration (FIG. 1). Of each pair of bars, the left-hand bar relates to the dry configuration, and the right-hand bar to the immersion configuration (para. [0081]). The aim firstly is to discuss what is the result of a common adjustment of the position of the last optical element 20 and of the substrate 14 in the same direction in a ratio of 1:1 as is illustrated in FIG. 7B) by comparison with FIG. 7A) (para. [0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schulz such that the wavefront changes along the optical axis, coded according to the ratio 1:1 of the Zernike coefficients between Z4 and Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in immersion configuration as taught by Loering, for the purpose of improving a projection objective that can be or is tuned to immersion operation with regard to its imaging properties or with regard to the correctability of image defects that are caused by a disturbance during immersion operation, such as a change in temperature, for example (para. [0017]-[0018]).
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as |Z4|<1 nm/μm involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 12, 13 and 15, Schulz teaches when the correction group (14) is displaced along the optical axis (O), only lenses of the correction group are displaced and all other lenses of the immersion objective (10) remain fixed relative to one another (para. [0029] and as set forth in claims 7-9).

Regarding claim 14, Schulz fails to teach the Zernike coefficient Z16 has a sensitivity Z16sens with respect to the displacement of the correction group; |Z4sens : Z16sens|<1; and |Z4sens| < 1 nm/μm.
However, in a related field of endeavor Loering teaches FIG. 4 shows a bar diagram in which the fractions of higher spherical aberrations (Z9, Z16, Z25, Z36) in relation to the Z4 fraction of the spherical aberration are illustrated by comparison with the projection objective in FIG. 2 and the projection objective in FIG. 1 (immersion configuration) (para. [0046]). FIG. 3 illustrates this state of affairs with reference to a numerical example. The bar diagram illustrates the wavefront changes, coded according to the Zernike coefficients Z4, Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in dry configuration (FIG. 2) and for the projection objective 10 in immersion configuration (FIG. 1). Of each pair of bars, the left-hand bar relates to the dry configuration, and the right-hand bar to the immersion configuration (para. [0081]). The aim firstly is to discuss what is the result of a common adjustment of the position of the last optical element 20 and of the substrate 14 in the same direction in a ratio of 1:1 as is illustrated in FIG. 7B) by comparison with FIG. 7A) (para. [0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schulz such that the wavefront changes along the optical axis, coded according to the ratio 1:1 of the Zernike coefficients between Z4 and Z9, Z16, Z25 and Z36 for a displacement of the substrate 14 by Δz=1 μm given a numerical aperture NA=0.93 for the projection objective in immersion configuration as taught by Loering, for the purpose of improving a projection objective that can be or is tuned to immersion operation with regard to its imaging properties or with regard to the correctability of image defects that are caused by a disturbance during immersion operation, such as a change in temperature, for example (para. [0017]-[0018]).
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as |Z4sens : Z16sens|<1; and |Z4sens| < 1 nm/μm involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, Schulz teaches the plurality of lenses comprises a lens that is adjacent an object side of the correction group and a lens adjacent to an image side of the correction group; and a distance of the correction group from the lens adjacent on the object side is changeable (as shown in FIG. 1, para. [0029]-[0030], [0035] and as set forth in claim 5 above).

Regarding claim 17, Schulz as set forth in claim 1 further teaches the working distance of the objective is dependent on an immersion medium (an immersion fluid 40, FIG. 1, para. [0028]).

Regarding claim 18, Schulz fails to teach a cover glass, wherein the working distance of the objective is dependent on the cover glass.
However, in a related field of endeavor Loering teaches a substrate 14, which is arranged in an image plane 15 of the projection objective 10 (para. [0056], as shown in FIGS. 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schulz such that a substrate (such as cover glass), which is arranged in an image plane of the projection objective (objective lens) as taught by Loering, in order to carry out a focus correction such that the Zernike coefficient.

Regarding claim 18, Schulz teaches a microscope (100), comprising: an objective (10) according to claim 1 (para. [0044], FIG. 3 and as set forth in claim 1 above).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US PUB 2018/0307021; herein after “Schulz”) in view of Pretorius et al. (US PUB 2017/0307860; herein after “Pretorius”).

Regarding claim 19, Schulz teaches a method of setting a microscope (a microscope 100, FIG. 3) which comprises a focus drive (110) and an immersion objective (10) comprising a correction group (14) (para. [0044] and [0046]), the method comprising: positioning the correction group (14) to pre-set the immersion objective (as shown in FIG. 1, para. [0027]-[0029] and as set forth in claim 1 above); actuating (drive 50) the focus drive to reduce a defocus aberration (para. [0047]); displacing the correction group to reduce a spherical aberration (i.e., the second lens group 14 is designed so as to be movable for the purpose of correcting spherical aberration, para. [0029], also see para. [0024]-[0025]).
Schulz fails to teach displacing the correction group to reduce a spherical aberration without increasing the defocus aberration by more than 10%.
However, in a related field of endeavor Pretorius teaches in the case of the stop of 2.8 and when a spherical undercorrection is set in the 3rd order spherical aberration, the associated refocusing by way of the defocus component emerges automatically from the free-form profile (para. [0084]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schulz such that a spherical undercorrection is set in the 3rd order spherical aberration, the associated refocusing by way of the defocus (aberration no more than 10%) by as taught by Pretorius, in order to prevent an occurrence of defocusing in addition to the desired spherical aberration.

Regarding claim 20, Schulz teaches the method is performed in an automated fashion (i.e., the immersion objective lens has a motor-operated drive with the aid of which the second lens group can be moved in a motor-driven manner (automated fashion) along the optical axis, para. [0025]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martynov et al. (US PUB 2003/0058777) teaches “The position of the collimator 12 is, in this embodiment, fixed but the collimator can also be axially movable by means of a focus servo operation to maintain focusing of the beam spot on the desired information layer position“, para. [0027]-[0030].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
October 28, 2022